SOMERVILLE, Justice.
This is a petition for writ of certiorari to the Court of Civil Appeals to review and revise the opinion and judgment which that court rendered in Kyzer v. Kyzer, 49 Ala. App. 108, 269 So.2d 126.
After careful consideration of the petition, we have concluded that it does not comply with Supreme Court Rule 39, 286 Ala. XXI. Subject rule sets out clearly the only four instances which will justify our review of a decision of our intermediate appellate courts. Petitioner fails to found his petition upon any of these four categories and thus his application for a writ of certiorari must be denied.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.